PER CURIAM.
This appeal is from a final order of the Florida Board of Pharmacy (“Board”) revoking the appellant’s professional license. The Department of Health properly concedes that the order must be reversed, and the matter remanded for a new hearing, because Appellant did not receive notice of the April 11, 2012, meeting at which the Board revoked his license. See Butler v. State Bd. of Nursing, 107 So.3d 1184 (Fla. 1st DCA 2013) (reversing administrative order revoking state nursing license where board failed to properly notify appellant of hearing).
REVERSED and REMANDED.
CLARK, ROWE, and MARSTILLER, JJ, concur.